ALD-057                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-2051
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                NATHANIEL SWINT,
                                                Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                            (D.C. Crim. No. 84-cr-00364-001)
                      District Judge: Honorable Timothy J. Savage
                      ____________________________________

          Submitted on Whether a Certificate of Appealability Should Issue or
    for Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 December 11, 2014
            Before: RENDELL, CHAGARES and SCIRICA, Circuit Judges

                             (Opinion filed: January 9, 2015)
                                       _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             1
PER CURIAM

       In 1995, Nathaniel Swint was convicted of drug trafficking charges. Based on the

drug type and quantity and Swint’s two prior convictions, he was sentenced to the

mandatory minimum sentence of life in prison. We affirmed his conviction and sentence

on appeal. See No. 96-1870. In 2000, the District Court denied Swint’s motion filed

pursuant to 28 U.S.C. § 2255. See United States v. Swint, No. 98-5788, 2000 WL
987861 (E.D. Pa. July 17, 2000). Since his Section 2255 motion was denied, Swint has

continually filed various motions challenging his conviction and sentence.

       In October 2014, Swint filed a motion for relief from his 1984 conviction for drug

trafficking which was one of the prior convictions used to enhance his current sentence.

He also filed a motion for the appointment of counsel. The District Court denied the

motions by orders entered April 1, 2014, and Swint filed a motion for reconsideration.

After the District Court denied the motion for reconsideration by order entered April 14,

2014, Swint filed a notice of appeal from the April 1st orders and the April 14th orders.

We have jurisdiction under 28 U.S.C. § 1291.

       In his motions, Swint repeats arguments that have already been rejected by the

District Court and this Court. He contends that his sentence for offenses committed in

1994 should not have been enhanced pursuant to the recidivist provisions of some 1986

statutes, because those provisions were not in effect at the time of his prior conviction in

1984. His argument is frivolous.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

                                              2
the District Court, we will summarily affirm the District Court’s orders. See Third

Circuit I.O.P. 10.6. 1 We again warn Swint that filing repetitive, frivolous motions with

arguments that have already been rejected may result in monetary sanctions and filing

limitations. See United States v. Swint, 481 F. App’x 713, 714 (3d Cir. 2012).




1
  To the extent that a certificate of appealability is needed for the appeal, we decline to
issue one.
                                              3